Citation Nr: 9923785	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-14 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
with hypertensive heart disease, evaluated as 20 percent 
disabling prior to October 30, 1995.

2.  Entitlement to an increased evaluation for hypertension, 
with hypertensive heart disease, currently evaluated as 30 
percent disabling.

3.  Entitlement to an increased evaluation for right 
nephrectomy, removal of one kidney, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967, May 1968 to February 1970, and from May 1971 to July 
1980.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 1994 from the No. Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to an 
increased evaluation for hypertension, which was evaluated as 
20 percent disabling at the time.  While the appeal was 
pending, the RO, in a May 1996 rating decision, increased the 
evaluation of the hypertension, to now include hypertensive 
heart disease, to 30 percent disabling, effective October 30, 
1995.  

This case also comes before the Board from a rating decision 
of January 1997 from the RO, which denied an increased 
evaluation above 30 percent for the veteran's right 
nephrectomy.  

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on May 21, 1999, at which 
time he testified with respect to the claims now at issue 
before the Board.  A transcript of that hearing has been 
associated with the record on appeal.  At that time, the 
veteran submitted 'additional' evidence to the Board with a 
waiver of initial consideration by the RO.

The issues regarding entitlement to an increased evaluation 
for residuals of nephrectomy and for hypertension with 
hypertensive heart disease, currently evaluated as 30 percent 
disabling, will be addressed in the remand portion of this 
decision.

The Board further notes that a claim has been filed for 
entitlement to service connection for gout as secondary to 
his service connected nephrectomy, which was also noted by 
the RO in a deferred rating action in July 1998.  This matter 
is referred to the RO for further development.  


FINDINGS OF FACT

1  Prior to August 11, 1994 the veteran's hypertension was 
manifested by elevated blood pressure which was predominantly 
below diastolic readings of 120 and accompanied by 
essentially no other symptomatology.
 
2.  As of August 11, 1994 to October 30, 1995, the veteran's 
hypertension, with hypertensive heart disease was manifested 
by heart involvement that was said to cause tightness of the 
chest, some occasional chest pain disturbing his sleep, and 
three-pillow orthopnea, and with diastolic readings 
predominantly around 100 but below 120.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for the 
veteran's service-connected hypertension, with hypertensive 
heart disease, have been met effective August 11, 1994.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  3.400, 
4.104 Diagnostic Code 7007 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board must address whether the appeal of the 
RO's December 1994 decision denying an increased evaluation 
above 20 percent for hypertension is properly before it.  On 
January 31, 1995 the appellant filed a notice of disagreement 
with the RO's December 1994 rating decision that denied an 
increased evaluation above 20 percent for hypertension.  The 
RO furnished a statement of the case addressing this matter 
on March 1, 1995.  On March 21, 1995, the veteran testified 
at a hearing before the RO.  His testimony, which in part, 
addressed his claim for entitlement to an increased 
evaluation for hypertension, was recorded in written 
transcript form.

Generally perfection of an appeal requires a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 
(1998). The appellant's testimony before the RO on March 21, 
1995, when reduced to writing constituted a timely, valid 
substantive appeal as to the issue of entitlement to an 
increased evaluation for hypertension.  Sondel v. Brown, 6 
Vet. App. 218, 220 (1994); see Tomlin v. Brown, 5 Vet. App. 
355, 357 (1993).  Accordingly, this issue of an increased 
evaluation for hypertension is properly before the Board from 
the RO's December 1994 rating decision.  

By rating decision of May 1996, the RO increased the 
evaluation of the veteran's hypertension, to 30 percent 
disabling, effective October 30, 1995, the date the RO 
determined that a new claim was filed.  

In this regard, since the veteran did not withdraw the 
increased rating claim after the grant of a higher 
evaluation, the case is still in appellate status because 
"on a claim for an...increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Moreover, because the increased evaluation of 30 
percent for hypertension was only effective as of October 30, 
1995, with the evaluation prior to that time continued at 20 
percent, this particular matter is a two-tiered appeal from 
the rating decision of December 1994.  The issue to be 
disposed of in this decision is entitlement to an increased 
evaluation above 20 percent for hypertension prior to October 
1995.  
  
Factual Background

Service medical records revealed that the veteran was noted 
to have a past medical history remarkable for mild 
hypertension, as reported in a February 1980 summary. 

Postservice VA hospitalization records dated in 1980 included 
a diagnosis of hypertension, most likely secondary to 
anxiety, with blood pressure readings of 160/110 and pulse 
reading of 61 and regular.  The report from an October 1980 
treatment record for a gastrointestinal procedure, again 
noted a diagnosis of hypertension, most likely secondary to 
anxiety, with blood pressure readings of 146/98 and pulse 
reading of 75 and regular.  In October 1981 he was noted to 
be off his blood pressure medication for over a week and his 
diastolic was around 110.  

Between March and May of 1987, the veteran was treated for 
more gastrointestinal problems, with the hypertension noted.  
In April 1987, he was noted to be taking Aldomet for mild 
hypertension.  Another April 1987 treatment note classified 
him as having orthostatic hypertension.  The hypertension was 
noted to have been present for approximately eight years in 
May 1987.  

A VA examination performed in September 1987 noted three 
randomly recorded blood pressures at 190/110; 186/110 and 
188/110.  The veteran was noted to be hypertensive but was 
not presently on therapy for it.  

By rating decision of November 1987, service connection for 
hypertension was granted by the RO, which assigned a 10 
percent evaluation. 

In February 1990, the veteran's blood pressure was 131/80, 
pulse was 98.  His heart had a regular rate and rhythm 
without murmur, gallop or rub.  In August 1990, his blood 
pressure was 160/100.  In November 1991, his blood pressure 
was150/110 sitting, 160/118 standing and his heart had 
regular rate and rhythm without murmurs, rubs or gallops and 
without carotid bruits or jugular vein distention.  In 
January 1992, his blood pressure was 120/80 sitting, 130/90 
standing and his heart had regular rate and rhythm without 
murmurs, rubs or gallops and without carotid bruits or 
jugular vein distention.  However, electrocardiogram (EKG) of 
January 1992 showed brachycardia with no acute changes.  

The evaluation was increased to 20 percent disabling by the 
RO in a June 1992 rating decision.

VA treatment records revealed that the veteran underwent a 
right radical nephrectomy for a suspected malignancy in 
November 1993.  Hospital notes regarding this procedure also 
noted the veteran to have "poorly controlled hypertension."  
However, his heart had regular rate and rhythm, with no 
murmur on physical examination.  In December 1993, the blood 
pressure reading was 150/100.  His range at home was said to 
be from 140/80 to 150/90.  In January 1994, the blood 
pressure was recorded at 130/98.  In June 1994, the blood 
pressure was up to 168/120, with home ranges from 150-160/90.  

In August 1994, the veteran underwent a VA examination for 
diseases of the heart.  Complaints included complications and 
tightness of the chest.  Presently he was on two blood 
pressure medications.  He continued to drive a truck.  He 
could walk as far as he wished.  He slept on three pillows at 
night and was sometimes awakened by chest wall pain and back 
pain.  Palpitations did not awaken him.  There was some 
swelling of the knees but not the feet.  Objective findings 
included a point of maximal impulse at 2 centimeters of the 
mid-clavicular line.  There was regular sinus rhythm of 60 
without thrills or murmurs.  Pulsation's and carotids were 
good.  Blood pressure, pulse and respirations were 
respectively, sitting-150/110, 60 and 20; recumbent-144/94, 
60 and 20; and standing-152/106, 65 and 20.  The diagnoses 
rendered included essential hypertension and arteriosclerotic 
heart disease.  The EKG revealed sinus brachycardia and 
voltage criteria for left ventricular hypertrophy T wave 
abnormality.   

In a December 1994 rating decision, the RO denied entitlement 
to an increased evaluation above 20 percent for hypertension, 
which was timely appealed by the veteran.  The jurisdiction 
of this decision was a claim for increase filed by the 
veteran on November 29, 1993.  

In October 1995, the veteran was hospitalized for treatment 
and exploration of gastrointestinal problems, and was given a 
secondary diagnosis of arterial hypertension, with 
cardiovascular disease.  Blood pressure was normal on 
physical examination.  EKG's were reviewed showing evidence 
of left ventricular hypertrophy with strain and slight sinus 
tachycardia elevation but no evidence of wall motion 
abnormality.  Left ventricular function was well preserved.    

By rating decision of May 1996, the RO increased the 
evaluation of the veteran's hypertension, to 30 percent 
disabling, effective October 30, 1995, the date the RO 
determined that a new claim was filed.  The RO based its 
increase on the evidence showing heart involvement due to 
hypertension.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be shown for specific ratings.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  In this matter, the Board is 
concerned with the medical history prior to October 30, 1995.  

The regulations pertaining to the evaluation of diseases 
affecting the cardiovascular system were revised, effective 
January 12, 1998.  The Board observes that the regulations 
applicable prior to January 12, 1998, are more favorable to 
the pending claim for an increased rating.  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (hereinafter the Court) has 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  Therefore, the Board concludes 
that the veteran's claim will be evaluated under the "old" 
regulations governing unstable angina with hypertension. 

The veteran's cardiovascular disorder has been evaluated by 
the RO under Diagnostic Codes 7007 and 7101.  Under the 
pertinent "old" regulations pertaining to cardiovascular 
disabilities in effect prior to January 12, 1998, a 100 
percent evaluation is assignable for hypertensive heart 
disease with definite signs of congestive heart failure, more 
than sedentary employment precluded.  For marked enlargement 
of the heart, confirmed by roentgenogram, or the apex beat 
beyond the midclavicular line, sustained diastolic 
hypertension, diastolic 120 or more, which later may have 
been reduced, dyspnea on exertion or more than light manual 
labor is precluded, a 60 percent evaluation is warranted.  
For definite enlargement of the heart, sustained diastolic 
hypertension of 100 or more, and moderate dyspnea on 
exertion, a 30 percent evaluation is warranted.  Diagnostic 
Code 7007 (effective prior to January 12, 1998).  

Under the "revised" DC 7007, a 30 percent evaluation may be 
assigned for hypertensive heart disease resulting in a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray;  a 60 percent 
evaluation may be assigned for hypertensive heart disease 
resulting in more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
(metabolic equivalent) but not greater than 5 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent evaluation may be assigned for 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Diagnostic Code 7007 
(effective January 12, 1998).

As noted above, the veteran's disability was also evaluated 
under Diagnostic Code 7101.  Under the old criteria, 
Diagnostic Code 7101 provided that a 40 percent rating was 
assigned for diastolic blood pressure predominantly 120 or 
more with moderately severe symptoms.  A 60 percent rating 
was assigned for diastolic blood pressure predominantly 130 
or more with severe symptoms. 

The modified rating schedule slightly changed the rating 
criteria for hypertension under Diagnostic Code 7101.  All 
diagnoses of hypertension must be confirmed by readings taken 
two or more times on at least three different days.  It was 
further noted that careful and repeated measurements of blood 
pressure readings will be required prior to the assignment of 
any compensable evaluation.  Under Diagnostic Code 7101, Note 
(1), the term hypertension means that the diastolic blood 
pressure is predominantly 90 millimeters (mms) or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mms or greater with a 
diastolic blood pressure of less than 90 mm.  Effective 
January 12, 1998, a 40 percent rating is provided for 
diastolic pressure predominantly 120 or more.  A 60 percent 
rating is provided for diastolic pressure predominantly 130 
or more.  DC 7101 (1998). 

The Board notes here that the RO has reviewed the veteran's 
claim under the "old" criteria. In this case, the Board 
finds that the old regulations are more favorable to the 
veteran.  To the extent that the Board is awarding an 
increased evaluation in this matter, the veteran is not 
prejudiced by the RO's failure to consider this matter under 
the "old" and "new" criteria.  

Upon review of the evidence, the Board finds that an 
increased evaluation of 30 percent is warranted as of August 
11, 1994, which is the earliest date that the evidence 
reveals entitlement to a 30 percent evaluation was warranted.  
Prior to August 1994, there was essentially no pertinent 
symptomatology beyond the findings of elevated blood 
pressures, which were shown to remain predominantly below a 
120 diastolic reading.  Thus an increased evaluation above 20 
percent prior to August 1994 under either the "old" or 
"new" DC 7101 or 7007 was not shown.  

The evidence shows that the veteran had heart involvement 
first demonstrated in the January 1992 EKG showing 
brachycardia.  However, there was no other heart 
symptomatology shown, and the blood pressure was 120/80 
sitting and 130/90 standing.  Heart involvement approaching a 
30 percent evaluation was first shown by the August 1994 VA 
examination, which diagnosed arteriosclerotic heart disease.  
EKGs from August 1994 revealed sinus brachycardia and voltage 
criteria for left ventricular hypertrophy T wave abnormality. 

The veteran's heart involvement was said to cause tightness 
of the chest, some occasional chest pain disturbing his 
sleep, and three-pillow orthopnea.  However, he continued to 
drive a truck and he could walk as far as he wished.  His 
symptoms shown on the August 1994 VA examination most closely 
approximate the criteria for a 30 percent evaluation under 
"old" DC 7007, for symptoms resembling definite enlargement 
of the heart, sustained diastolic hypertension of 100 or 
more, and moderate dyspnea on exertion.  Under 38 C.F.R. 
§ 4.7, the Board finds that, prior to October 30, 1995, an 
increased evaluation of 30 percent is warranted as of August 
11, 1994.
 
The Board finds that his symptoms did not warrant a greater 
than 30 percent evaluation from August 1994 to October 1995 
under any of the pertinent "old" or "new" criteria.  His 
diastolic blood pressures throughout the record, leading up 
to October 1995 were not predominantly 120 or more with 
moderately severe symptoms.  There is also no evidence from 
August 1994 to October 1995 showing marked enlargement of the 
heart, confirmed by roentgenogram, or the apex beat beyond 
the midclavicular line, sustained diastolic hypertension, 
diastolic 120 or more, which later may have been reduced, 
dyspnea on exertion or more than light manual labor is 
precluded which would warrant a 60 percent under the "old" 
DC 7007.  Nor is there evidence consistent with findings of 
more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs (metabolic 
equivalent) but not greater than 5 METS results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent 
which would warrant a 60 percent evaluation under "revised" 
DC 7007.  

In view of the foregoing, the Board finds that prior to 
October 1995, an increased evaluation to 30 percent disabling 
is warranted for the veteran's hypertension with hypertensive 
heart disease, as of August 11, 1994.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 30 percent rating for the 
veteran's service-connected hypertension with hypertensive 
heart disease is granted, effective from the date entitlement 
arose in this matter, August 11, 1994.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case.  See Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Upon review of the evidence, the Board finds that the 
evidence currently of record is inadequate for the purposes 
of rendering a decision and that further development is 
warranted.  Specifically, the Board finds that the most 
recent VA examination specifically conducted for the 
veteran's cardiovascular disorder was performed in August 
1994, although a VA examination of the kidney conducted in 
May 1998 revealed some evidence of heart enlargement, with 
grade I-II systolic murmur and grade II-III diastolic murmur 
noted, consistent with aortic insufficiency.  A deferred 
rating decision of July 1998 noted that the examination of 
the heart indicated a possible increased evaluation, and 
suggested that another examination of the heart was needed 
under the new criteria.  On July 10, 1998, a heart 
examination scheduled for the veteran was canceled for the 
curious reason of "incorrect jurisdiction."  To date, one 
has yet to be rescheduled.

Furthermore, the veteran has submitted additional evidence 
since his most recent VA kidney examination of May 1998.  
While the veteran has waived review of this evidence by the 
agency of original jurisdiction, the evidence submitted 
includes raw data, including lab results from January to May 
1999, suggesting findings of abnormal creatine and increased 
uric acid, along with complaints of swelling in the joints.  
To the extent that an increased evaluation for renal 
dysfunction may be warranted under the criteria for renal 
dysfunction if constant albuminuria is present, or with 
abnormal creatine or BUN findings, further investigation is 
warranted.  The veteran's testimony at the time of his May 
1999 hearing also suggested that he was suffering from 
possible side effects from the medications he was taking and 
from also from urinary problems.  The Court has held that the 
fulfillment of the statutory duty to assist includes the 
conduct of a through and contemporaneous medical examination 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In light of this, VA cardiovascular and 
renal dysfunction examinations should include review of all 
available records documenting recent medical treatment for 
his kidney and heart disorders.

Furthermore, while the case was in appellate status, the VA 
criteria for evaluating cardiovascular pathology was amended 
effective January 18, 1998.  See 62 Fed. Reg. 65207-65224 
(October 8, 1996) (codified at 38 C.F.R. §§ 4.102-4.104, 
7000-7123 (1998)).  The Court has held that, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of the VA to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Because Congress has not provided otherwise in this 
particular instance, the Board concludes that the veteran 
should be afforded the opportunity to undergo a new 
examination and have his claim reviewed under the most 
favorable of the applicable rating criteria. Karnas, supra.  
As the instant issues include the questions of the proper 
current rating assigned for hypertension, currently evaluated 
as 30 percent disabling under Diagnostic Code 7007, review 
consistent with the most favorable criteria is indicated.  

In view of the foregoing, further appellate consideration 
will be deferred, and the case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any physicians, 
hospitals or treatment centers (private, 
VA, military or other) who have provided 
him with relevant treatment for the 
disabilities at issue, not already 
associated with the claims file.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital or 
treatment center specified by the veteran 
to request specifically any and all 
medical or treatment records relevant to 
the above mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).   

2.  The veteran should be scheduled for a 
VA cardiovascular examination for the 
purpose of ascertaining the current 
severity of his service- connected 
hypertension, with hypertensive heart 
disease.  The claims file and copies of 
the old and new DC's 7007 and 7101 should 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should be 
furnished a copy of the criteria set 
forth in Diagnostic Code 7007 (effective 
January 12, 1998).  All indicated special 
tests and studies should be accomplished, 
including a laboratory determination of 
METs by exercise testing, an electro-
cardiogram, echocardiogram, and x-ray 
study.  With regard to MET testing, the 
examiner should document the level of 
METs at which dyspnea, fatigue, angina, 
dizziness or syncope develops.  If a 
laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimation by a 
medical examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope may be used.  All 
manifestations of the veteran's service-
connected hypertension, with hypertensive 
heart disease should be documented by the 
examiner.  The examiner should also 
identify any signs of an enlarged heart; 
the degree of any dyspnea on exertion; 
elevation of systolic blood pressure; 
arrhythmias such as paroxysmal auricular 
fibrillation or flutter or paroxysmal 
tachycardia; rales, pretibial pitting at 
the end of the day or other definite 
signs of beginning congestive heart 
failure; and whether the veteran would be 
precluded from more than light manual 
labor or would be precluded from more 
than sedentary employment.  The examiner 
should also distinguish to the extent 
possible between symptomatology resulting 
from the veteran's service-connected 
hypertensive heart disease, and any other 
cardiovascular disorders shown by the 
medical evidence.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the several 
disorders, the examiner should state this 
in the examination report.

3.  The RO should schedule the veteran 
for an examination by an appropriate 
specialist to determine the 
manifestations and severity of his 
service-connected status post left 
nephrectomy.  The claims folder, and a 
copy of 38 C.F.R. § 4.115a  Ratings of 
the genitourinary system-dysfunctions, 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated special 
studies and tests should be undertaken.  
The examiner is requested to detail all 
findings, to include the presence or 
absence of constant albuminuria, edema, 
BUN more than 40 mg poor health 
characterized by lethargy, weakness or 
anorexia and definite decrease in kidney 
function.  

4.  When the aforementioned development 
has been completed, the RO should 
reconsider the veteran's claims seeking 
entitlement to increased evaluation for 
hypertension, with hypertensive heart 
disease and residuals of a right 
nephrectomy.  This review should include 
consideration of the change in 
cardiovascular criteria effective in 
January 1998, as well as information 
added to the file since the last 
statement of the case.  In the event that 
any benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

